Citation Nr: 0425687	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  02-13 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a right leg disorder, 
to include right knee synovitis.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at law




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  

Procedural history

The veteran served on active duty from May 1953 to April 
1955. 

In February 1999, the veteran filed a claim of entitlement 
to service connection (VA Form 21-526) for a right leg 
disability and hearing loss, both of which he attributed 
to his military service decades earlier.  His claims were 
denied in a September 1999 decision of  the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (the RO).  The veteran was informed of the rating 
decision via a letter from the RO dated September 15, 
1999.  The veteran did not express disagreement with that 
decision.

In August 2000, the veteran filed another VA Form 21-526 
in which he again requested service connection for a right 
leg disability and hearing loss.  In addition, he 
requested service connection for a low back disability.  
In a May 2001 decision, the RO denied the veteran's 
claims.  This appeal followed.  

These matters were the subjects of a Board decision dated 
December 2002 in which the Board declined to reopen the 
veteran's previously denied claims of service connection for 
a right leg disability (to include right knee synovitis) and 
hearing loss and denied entitlement to service connection for 
a low back disability, claimed as sciatica.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In February 2003, 
counsel for VA filed an unopposed Appellee's Motion for 
Remand.  The Court granted the motion and vacated the Board's 
decision by Order in March 2003.  The case was remanded for 
further development, readjudication and disposition in 
accordance with the Court's Order.

In October 2003, the Board remanded the issues listed above 
for further evidentiary and procedural development.  After 
the requested development was accomplished, the RO issued a 
supplemental statement of the case (SSOC) which continued the 
previous denials.  The case is now back before the Board.


FINDINGS OF FACT

1.  The veteran's claims of entitlement to service 
connection for a right leg disorder and hearing loss were 
denied by a September 1999 rating decision.  The veteran 
was informed of the decision and of his appeal rights; he 
did not appeal.  

2.  With respect to the claims of entitlement to service 
connection for a right leg disorder and hearing loss, the 
evidence received since the September 1999 decision is 
cumulative and redundant of evidence previously of record, 
and is not by itself or in connection with the evidence 
previously assembled so significant that it must be 
considered in order to fairly decide the merits of the 
claims.

3.  The medical and other evidence of record supports a 
conclusion that the veteran has a low back disorder that is 
related to his military service.


CONCLUSIONS OF LAW

1.  The September 1999 RO rating decision which denied the 
veteran's claims of entitlement to service connection for a 
right leg disorder and hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).  

2.   The veteran has not submitted new and material 
evidence to reopen the claims of entitlement to service 
connection for a right leg disorder and for hearing loss.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  A low back disorder was incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a low back disorder.  He is also seeking to reopen claims of 
entitlement to service connection for a right leg disorder 
and hearing loss, which were denied by the RO in an 
unappealed  September 1999 decision. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the Court in Quartuccio specifically 
held that the notice requirements of the VCAA apply to cases 
in which the issue involves the matter of new and material 
evidence.  

The Board notes that this case was vacated and remanded by 
the Court in March 2003, pursuant to VA's unopposed motion.  
The sole basis for the motion and subsequent remand involved 
VA's compliance with the notice requirements of the VCAA and 
the Board's discussion of such compliance.  

As noted in the Introduction, in October 2003 the Board 
remanded this case so that appropriate notice under the VCAA 
could be provided to the veteran.   In December 2003, in 
response to the Board's remand, the RO sent the veteran a 
VCAA letter, with a copy top his attorney.  That letter 
notified the veteran that, with respect to reopening his 
claims of entitlement to service-connection for a right leg 
disability and hearing loss, he would need to submit new and 
material evidence.  He was specifically requested to submit 
medical evidence showing treatment for his claimed 
disabilities since his discharge from military service.  He 
was told that if there were any private medical records that 
would support his claim, he could complete, sign, and return 
an enclosed VA Form 21-4142 Authorization and Consent to 
Release Information to the Department of Veterans Affairs and 
VA would assist him in getting those records.  

The December 2003 letter went on to specifically enumerate 
the evidence that had already been obtained and considered by 
the RO.  See the December 11, 2003 VCAA letter, page 4.  The 
letter further explained that, in general, VA would obtain 
relevant records from any Federal agency, including medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.  Specifically, the 
veteran was notified that VA would obtain September 2001 
audiometric test results from the VA Medical Center in St. 
Louis, and would arrange a VA examination.  Finally, he was 
informed that VA would assist him in getting any relevant 
records not held by a Federal agency, to include records from 
State or local governments, private doctors and hospitals, or 
current or former employers, but that he must give VA enough 
information about such records so that it could request them 
from the person or agency that has them. The veteran was 
again reminded of what the evidence must show to substantiate 
a service connection claim. 

The Board finds that this letter properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the VA would attempt to obtain on behalf of the 
veteran.  

The Board notes that the December 2003 letter expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

Subsequent to furnishing the veteran with the VCAA letter in 
December 2003, the RO readjudicated his claim in an May 2004 
supplemental statement of the case.  The Board notes that the 
fact that the veteran's claim was then re-adjudicated by the 
RO in May 2004, prior to the expiration of the one-year 
period does not render the RO's notice invalid or inadequate.  
The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) [to 
be codified at 38 U.S.C. § ____], made effective from 
November 9, 2000, specifically addresses this matter and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

With respect to the first two issues on appeal, under the 
VCAA VA's statutory duty to assist a claimant in the 
development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

VA's duty to assist with respect to the third issue on 
appeal, which does not involve new and material evidence, 
will be discussed below.

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

The Board additionally observes that the veteran and his 
representative have been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2003).  The veteran was informed of his 
right to a hearing and was presented several options for 
presenting personal testimony; he indicated in his August 
2002 VA Form 9 that he did not want a BVA hearing, and he 
never requested a hearing before the RO.  

1.  Whether new and material evidence has been received to 
which is sufficient reopen a previously denied claim of 
entitlement to service connection for a right leg disorder, 
to include right knee synovitis.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for hearing loss.

The Board will address these claims simultaneously, since 
they involve the application of the same law to similar 
facts.



Pertinent Law and Regulations 

Service connection

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).

Service connection may be also granted for any disease 
first diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
the two previously-denied claims in August 2000, prior to 
this date.  Therefore, the earlier version of the law, which 
will be set forth immediately below, is applicable in this 
case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  

Once it has been determined that a claimant has produced new 
and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new 
and old, after ensuring that the VA's statutory duty to 
assist the appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. 
West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

Factual background

The "old" evidence

The Board notes that the veteran's service medical records 
are missing and efforts by the RO to obtain those records 
have been unsuccessful.  Indeed, there is no pertinent 
medical evidence for decades after the veteran left 
military service in 1955.  A claim for service connection 
for hearing loss and for right leg pain was received by VA 
in February 1999.  

Private outpatient records dated in December 1998 and 
January 1999 reveal complaints of aching from the right 
knee up to the hip; it was noted that the veteran's ears 
were normal. 

The September 1999 RO rating decision

The September 1999 rating decision denied entitlement to 
service connection for a right leg disorder and for 
hearing loss because there was no evidence on file that 
the veteran had either a right leg disability or hearing 
loss due to service.  The RO additionally noted that there 
was no evidence of hearing loss at all.  

The additional evidence

Evidence received since September 1999 consists of private 
treatment records from October 1996 to August 2000, VA 
treatment records from October 1999 to August 2002, and 
statements by and on behalf of the veteran.  

The private treatment records reveal complaints of right 
hip and leg pain beginning in November 1998.  Internal 
derangement of the right knee with right leg sciatica was 
diagnosed beginning in January 1999.  

The VA outpatient records contain a diagnosis of bilateral 
sensorineural hearing loss, severe enough to be aided, 
with poor speech discrimination.  It was noted that the 
veteran reported acoustic trauma to the right ear during 
military service.  

In October 2003, the Board remanded this case, in part, so 
that VA audiology reports could be obtained.  The records 
obtained as a result of the Board's October 2003 remand 
duplicated records already in the claim file.  



Analysis

Initial matter -  the Appellee's Motion for Remand

It is now well-settled law that a remand by the Court is not 
merely for the purpose of rewriting an opinion so that it 
will superficially comply with the requirements to provide a 
comprehensive statement of the reasons or bases for its 
decision.  See Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991).  The Board's analysis has been undertaken with that 
directive in mind.  

The Board adds, however, that the Court's remand appears to 
have been predicated exclusively on the Appellee's Motion for 
Remand, which was unopposed.  The motion referred only to one 
reason for vacating the Board's December 2002 decision, 
namely that in that decision the Board allegedly did not 
provide adequate reasons or bases why the notice requirements 
of the VCAA had been satisfied.  This matter has been 
addressed at some length in the Board's VCAA discussion 
above.  

The motion for remand indicated that "The Secretary asserts 
that any other alleged errors should not be considered at 
this time, but may be raised below, before the Board."  
[Appellee's Motion for Remand, page 5.]  The motion  cited 
Best v. Principi, 15 Vet. App. 18 (2001) for the proposition 
that if a case if remanded under the VCAA other theories need  
not be considered.  However, the Court also has stated that 
advancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court, and that such a practice hinders the decision-
making process and raises the undesirable specter of 
piecemeal litigation.  See Fugere v. Derwinski, 1 Vet. App. 
103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992).  

In any event, by letter dated July 3, 2003 the Board informed 
the veteran's attorney that he had the opportunity to submit 
additional evidence and argument.  No response was received.  
As noted above, in December 2003 the RO sent a VCAA letter to 
the veteran, with a copy to his attorney.  No response was 
received.  
The Board believes, based on this history, that the veteran 
and his attorney have been accorded ample opportunity to 
provide evidence and argument concerning the issues on appeal 
and in particular to raise "any other alleged errors . . . 
before the Board".  No such errors were identified.  With 
this in mind, the Board will move on to a discussion of the 
veteran's claim.

Missing records

As noted above, the veteran's service medical records are not 
currently of record, despite attempts by the RO to obtain 
those records.  It appears that the veteran's service medical 
records were destroyed in the 1973 fire at the National 
Personnel Records Center, and that attempts to reconstruct 
those records have been unsuccessful.

In such cases, the Board has a heightened duty to explain its 
findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  However, the legal standard for 
proving a claim for service connection is not lowered in such 
a case, but rather, the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran is increased.  See Russo v. Brown, 9 
Vet. App. 46 (1996).

As will be discussed below, VA has conceded the existence of 
in-service disease or injury.  The outcome of the case with 
respect to these two issues revolves around the matter of 
medical nexus between service and the recently diagnosed 
right leg disorder and hearing loss.  This manifestly cannot 
be resolved by service medical records.  Accordingly, the 
absence of the veteran's service medical records, although 
regrettable, is not crucial to the outcome of this case.

Finality of prior decision

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

As indicated in the Introduction, the veteran's original 
claims of entitlement to service connection for right leg 
disability and for hearing loss were denied in a September 
1999 RO rating decision, which was not appealed within the 
applicable one-year time period.  Thus, that decision became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2003).  

The Board observes in this connection that it has reviewed 
the record and can identify no communication from the veteran 
indicating disagreement with the 
September 1999 rating decision.  Although the veteran filed 
another claim of entitlement to service connection, VA Form 
21-526, in August 2000, within one year after the September 
1999 denial, there is nothing contained in that form which 
mentions the previous denial, much less expresses 
disagreement with it.  Indeed, by its own terms the form 
signed by the veteran constituted a separate claim for VA 
benefits, not a notice of disagreement.  See 38 U.S.C.A. 
§ 7105 and 38 C.F.R. § 20.201.  

Although the Board is required to liberally interpret 
communications from veterans, see EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991), there is nothing in the August 2000 VA 
Form 21-526 which can be interpreted as an expression of 
disagreement with the September 1999 RO denial of service 
connection for a left leg disability and hearing loss.  That 
decision was not even mentioned.  

As noted at the outset of this analysis, the Secretary's 
motion called upon the veteran to raise any perceived errors 
with the Board.  The veteran and his attorney have not 
contended that the September 1999 RO decision is not final.  

In short, the veteran's claims of entitlement to service 
connection for right leg disability and hearing loss were 
denied in a September 1999 RO rating decision.  The veteran 
was notified of that decision by letter, also in September 
1999.  He did not appeal that decision.  Because the veteran 
did not appeal that decision within the requisite time, it 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003).  In order for the veteran's 
two claims to be reopened, new and material evidence must 
therefore be of record.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).  

New and material evidence

As discussed in the law and regulations section above, three 
elements must be present in order for a claim of entitlement 
to service connection to be granted: 
(1) current disability, (2) in-service incurrence of disease 
or injury and (3) medical nexus.

In the absence of the veteran's service medical records, 
element (2), in-service injury, has been conceded. The 
veteran is competent to report injuries sustained in service.

The hearing loss claim was denied in September 1999 in part 
because there was no evidence of the claimed disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  Medical 
evidence received by VA since September 1999 include a 
diagnosis of hearing loss, as well as a more specific 
diagnosis of right leg disability.  Thus, element (1) is now 
met as to both disabilities.

However, there must be new and material evidence as to each 
and every aspect of the claim which was lacking at the time 
of the last final denial in order for there to be new and 
material evidence to reopen the claim.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  Most crucial to the Board's inquiry, 
the denials of the veteran's claims in September 1999 were 
based on the absence of nexus evidence linking any current 
disability to the veteran's military service many decades 
earlier.  

None of the medical evidence submitted since September 1999 
serves to establish, or even suggest, that there may be a 
connection between the veteran's current right leg disability 
and/or his hearing loss and his military service.  The 
private and VA treatment records received since September 
1999 all relate to the veteran's current condition and do not 
address a nexus to service.  The Court has held that medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

VA outpatient treatment reports dated September 2001 contain 
a notation that the veteran "reported acoustic trauma to the 
right ear during military service".  However, this goes to 
element (2), which has already been conceded.  The reports do 
not address the crucial matter of the nexus between the 
veteran's reported in-service acoustic trauma and the current 
hearing loss.

With respect to the veteran's statements received after 
September 1999, to the extent that the veteran contends or 
implies that his problems began during service and/or there 
is a relationship between service and the claimed 
disabilities, this is essentially repetitive of statements he 
previously made.  As such, these statements are not new.  
Further, the Board notes that lay statements cannot be used 
to establish a nexus between a current disability and 
service.  It is now well established that a layperson without 
medical training is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  See also Moray v. Brown, 5 
Vet. App. 211 (1993).  The veteran's statements are therefore 
also not material.  

The evidence received by VA since September 1999 is not 
relevant and probative with respect to the crucial matter of 
a nexus between the veteran's current right leg and/or 
hearing disabilities and service.  See Hickson, supra; see 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) [a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability].  Because there still 
is no competent medical evidence which indicates that the 
veteran's current right leg disability or hearing loss is 
related to service, the new evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims.  See Hodge and Evans, both supra.  

In short, the veteran has not submitted competent medical 
evidence which serves to link either his current right leg 
disability or his hearing loss to service.  The recently 
submitted evidence not being new and material, the claims of 
service connection for right leg disability and for hearing 
loss are not reopened and the benefits sought on appeal 
remain denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claims in the 
absence of new and material evidence.  The Board observes in 
this connection that if this case has been an original claim 
of entitlement to service connection, the Board may have 
entertained the question of whether a medical nexus opinion 
should have been obtained.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Such is not necessary under the 
circumstances here presented.  
The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen his claims.  
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).

3.  Entitlement to service connection for a low back 
disorder.

The veteran contends that he has a low back disorder which is 
due to his military service.

The Veterans Claims Assistance Act of 2000 

Satisfaction of the notice requirement of the VCAA has been 
the subject of extensive Board discussion above, which will 
not be repeated. 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Duty to assist

As discussed above, as this issue does not involve the 
predicate question of whether new and material evidence has 
been received, at this point the Board must determine whether 
VA's statutory duty to assist the veteran in the development 
to his low back claim has been fulfilled.  The Board's 
discussion of the VCAA notice requirement above is also 
applicable to this issue.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In this case, the Board finds that 
reasonable efforts have been made to assist the veteran in 
obtaining evidence necessary to substantiate his claim, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating it.

As was noted above, the veteran's service medical records are 
unavailable, apparently having been destroyed by fire at the 
NPRC.  Efforts were made by the RO to obtain the veteran's 
service medical records, and certification of their 
unavailability was received by the National Personnel Records 
Center.  
The RO sent the veteran a letter in March 1999, informing him 
of this fact and requesting him to send any of his service 
medical records which he may have had in his possession.  The 
veteran was also provided with a National Archive Form 13055 
to enable the RO to search for the veteran's records from 
alternate sources.  The veteran did not send in any records, 
nor did he complete the Form 13055. It appears that any 
further attempt to locate the missing records would be 
fruitless.  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].   As will 
be explained in more detail below, the Board finds that the 
absence of the veteran's service medical records is not 
material to his claim.

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  
As part of the October 2003 remand, the Board had the veteran 
scheduled for a VA examination and medical nexus opinion.  In 
response to the Board's October 2003 remand the veteran 
underwent a VA spine examination, the results of which are 
reported below.  

The RO obtained VA outpatient treatment records identified 
by the veteran, and also requested and obtained private 
medical records from the Troy Surgical Clinic, identified 
by him.  In September 2001, the veteran identified certain 
VA medical treatment records, which were obtained by the 
RO.  There is no indication that there exists any evidence 
which has a bearing on this case which has not been 
obtained.  As noted above, the veteran and his attorney 
did not respond to the December 2003 VCAA letter.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits as to this issue.   



Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

Initially, the Board notes that there is evidence of a 
current diagnosis with respect to the veteran's low back.  
Private treatment records from October 1996 to August 2000 
reveal that x-rays of the lumbar spine in December 1998 
showed moderate to advanced degenerative joint disease, 
especially at L4-S1; right leg sciatica was also noted.  VA 
outpatient records from October 1999 to August 2002 reveal 
complaints of low back pain with possible sciatica on the 
right.  The veteran was diagnosed by the March 2004 VA 
examiner with scoliosis and reduced disk space at L5-S1.  
Accordingly, the first Hickson element is satisfied.

There is also evidence of an in-service injury, in the form 
of the veteran's rather cryptic statement, contained in his 
August 2000 claim, "my lower back summer 1954".  This 
presumably refers to back problems, although whether there 
was a specific back injury is not stated.  The veteran 
further indicated that he had been treated for back problems 
in Germany for approximately two months in 1954.    
As noted elsewhere in this decision, the veteran's service 
medical records, which would serve to verify this, are 
missing and presumed to have been destroyed, through no fault 
of the veteran.

Such statements given many decades after service are not 
particularly persuasive.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].  
However, the Board can identify no evidence which directly 
contradicts the veteran's statements.  Cf. Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  In 
the absence of any evidence to the contrary concerning in-
service back problems, the Board concludes that that Hickson 
element  (2) has been satisfied.

With respect to medical nexus, the Board notes that the March 
2004 VA examiner, upon review of the available medical 
evidence, concluded that it is as least as likely as not that 
the lower back condition is the result of military service.  
There is no evidence to the contrary.  Accordingly, Hickson 
element (3) is met.  

The Board therefore finds that the evidence supports the 
veteran's claim that his current low back disorder resulted 
from a disease or injury incurred in active service.  The 
veteran's claim of entitlement to service connection for a 
low back disorder is accordingly granted.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for right leg disorder 
is not reopened.

New and material evidence not having been received, the claim 
of entitlement to service connection for hearing loss is not 
reopened.

Service connection for a low back disorder is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

